           Case 5:20-cr-40011-HLT Document 40 Filed 10/06/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT                   TIMO HY M O'BRIEN, CLERK
                            FOR THE DISTRICT OF KANSAS                       BY....1..:~~,.;,.,,~s;.£=::!.J!~::..

UNITED STATES OF AMERICA

                        Plaintiff,

      v.                                              Case No. 20-cr-40011-HLT-02


FRANCISCO VALDEZ-GARIBAY,

                        Defendant.


                                     PLEA AGREEMENT

       The United States of America, by and through Assistant United States Attorney, Skipper

Jacobs, and Francisco Valdez-Garibay the defendant, personally and by and through his counsel,

Christopher Joseph, hereby enter into the following Plea Agreement pursuant to Rule 11 of the

Federal Rules of Criminal Procedure:

       1.      Defendant's Guilty Plea. The defendant agrees to plead guilty to Count 1 of the

Information charging a violation of 18 U.S.C. § 3, that is, Accessory after the Fact - Possession

of a Firearm in Furtherance of a Drug Trafficking Offense. By entering into this Plea Agreement,

the defendant admits to knowingly committing the offense, and to being guilty of the offense. The

defendant understands that the maximum sentence which may be imposed as to Count 1 of the

Information to which he has agreed to plead guilty is not more than 15 years of imprisonment, a

$125,000 fine, not more than two and one-half (2 1/2) years of supervised release and a $100.00

mandatory special assessment.

       2.      Factual Basis for the Guilty Plea. The parties agree the facts constituting the

offense to which the defendant is pleading guilty are as follows:




                                                                                         Ver. 19-01
     Case 5:20-cr-40011-HLT Document 40 Filed 10/06/20 Page 2 of 7




    a) On or about September 12, 2019 the defendant negotiated and coordinated the sale of
       marijuana with a third pa11y to occur at the Manhallan High School (West Campus) in
       Manhattan, Kansas within the District of Kansas;

    b) Marijuana is a Schedule I controlled substance. its distribution constitutes a felony pursuant
       to Title 21, United States Code, Section 841(a)(I);

    c) During and in furlherance of the distribution, the defendant knew Dallas Srivisay possessed
       a fu-earm, later identified as a Glock, model 17, nine-millimeter pistol, bearing serial
       number BSM0I I US;

    d) Following the failed attempt at distributing the marijuana, the defendant assisted Dallas
       Srivisay in hindering and preventing Srivisay's apprehension for the firearm offense by
       leading law enforcement officers in a high-speed chase on Interstate-70.

       3.      Application of the Sentencing Guidelines. The parties request that the Corn1

apply the United States Sentencing Guidelines (Guidelines) to calculate the applicable sentence

and impose a sentence consistent with the Guidelines.         The defendant agrees to waive all

constitutional challenges lo the validity of the Guidelines,      The defendant understands and

acknowledges that the Court will find, by a preponderance of the evidence. the facls used to

determine the offense level, and in making its findings, that the Court may consider any reliable

evidence, including hearsay. Nothing in this section prevents the parties from filing objections to

the Presentence Report prepared by the United States Probation Office, or from arguing the

application of specific sect ions of the Guidelines. The parties agree that the Court will determine

the final Guideline range. The parties understand this Plea Agreement binds the parties only and

does not bind the Court.

       4,      Relevant Conduct. The parties have agreed to the application of the Guidelines.

Therefore, the defendant ugrees that the conduct charged in any dismissed counts, as well as all

other uncharged related criminal activity, will be considered as relevant conduct for purposes of

calculating the offense level for the count(s) of conviction, in accordance with United States

Sentencing Guidelines (U,S.S.G.) § IB 1.3.


                                                 2
      Case 5:20-cr-40011-HLT Document 40 Filed 10/06/20 Page 3 of 7




        5.      Government's Agreements. In return for the defendant's plea of guilty as set forth

herein. the United Stales Attorney for the District of Kansas agrees:

        (a)     to dismiss the remaining counts of the Indictment at the time of sentencing;

        (b)    to not file any additional charges against the defendant arising out of the facts
               forming the basis for the underlying investigation;

        (c)    to recommend a sentence al the low end of the applicable Guideline range, and to
               allow the defendant to reserve the right to request a downward depal1ure and/or a
               variance; and

        (d)    to recommend the defendant receive a two (2) level reduction in the applicable
               offense level under U.S.S.G. § 3E I. I for acceptance of responsibility. In addition,
               if his offense level is 16 or greater, prior to any reduction for acceptance of
               responsibility, and the Court finds he qualifies for a two-level reduction, the United
               States will move at the time of sentencing for an additional one-level reduction for
               acceptance of responsibility because he timely notified the government of his
               intention to enter a plea of guilty.

       The United States' obligations under this Paragraph are contingent upon the defendant's

continuing to manifest an acceptance of responsibility. If the defendant denies or gives conflicting

statements as to his involvement, falsely denies or frivolously contests relevant conduct the Court

determines to be true, willfully obstructs or impedes the administration of justice, as defined by

U.S.S.G. § 3CI. I (or willfully attempts to do so), or has engaged in additional criminal conduct,

the United States reserves the right to petition the Court for a hearing to determine if he has

breached this Plea Agreement.

       If the Court finds by a preponderance of the evidence that the defendant ( 1) has breached

or violated this Plea Agreement; (2) has willfully obstructed or impeded the administration or

justice, as defined by U.S.S.G. § 3CI.I (or willfully attempted to do so); (3) has engaged in

additional criminal conduct; or (4) has otherwise failed to adhere to this Plea Agreement's terms,

the United States shall not be bound by this Paragraph, and may pursue any additional charges




                                                 3
      Case 5:20-cr-40011-HLT Document 40 Filed 10/06/20 Page 4 of 7




arising from the criminal activity under investigation, as well as any charges for any pe1jury, false

statement, or obstruction of justice that may have occurred.

        If the Court finds the defendant has violated this Plea Agreement, he understands and

agrees that all statements he made, any testimony he gave before a grand jury or any tribunal, or

any leads from such statements or testimony, shall be admissible against him in any and all

criminal proceedings. The defendant waives any rights which might be asserted under the United

States Constitution, any statute, Federal Rule of Criminal Procedure l l(f), Federal Rule of

Evidence 410, or any other federal rule that pe1tains to the admissibility of any statements he made

subsequent to this Plea Agreement.

        6.       Sentence to be Determined by the Court. The defendant understands that the

sentence to be imposed will be determined solely by the United States District Judge. The United

States cannot and has not made any promise or represent al ion as to what sentence he will receive.

        7.       Withdrawal of Plea Not Permitted. The defendant understands that if the Court

accepts this Plea Agreement, but imposes a sentence with which he does not agree, he will not be

permitted to withdraw his guilty plea.

        8.       Payment of Special Assessment. The defendant understands that a mandatory

special assessment of$ I00.00 per count of conviction will be entered against him at the time of

sentencing. The defendant agrees to deliver to the Clerk of the United States District Court

payment in the appropriate amount no later than the day of sentencing. The defendant has the

burden of establishing an inability to pay the required special assessment.             The parties

acknowledge that if the Court finds the defendant is without resources to pay the special

assessment al the time of sentencing, the Court may allow payment during his period of

incarceration.



                                                4
      Case 5:20-cr-40011-HLT Document 40 Filed 10/06/20 Page 5 of 7




        9.      Waiver of Appeal and Collateral Attack.              The defendant knowingly and

voluntarily waives any right to appeal or collaterally attack any matter in connection with this

prosecution, his conviction, or the components of the sentence to be imposed herein, including the

length and conditions of supervised release, as well as any sentence imposed upon a revocation of

supervised release. The defendant is aware that 18 U.S.C. § 3742 affords him the right lo appeal

the conviction and sentence imposed.        The defendant also waives any right to challenge his

sentence, or the manner in which it was determined, or otherwise attempt to modify or change his

sentence, in any collateral attack, including, but not limited to, a motion brought under 28 U.S.C.

*2255 (except as limited by United States v. Cockerham, 237 F.3d 1179, 1187 ( J0th Cir. 200 I)),
or a motion brought under Federal Ruic of Civil Procedure 60(b). In other words, the defendant

waives the right to appeal the sentence imposed in this case, except to the extent, if any, the Cou11

departs upwards from the sentencing Guideline range that the Court determines to be applicable.

However, if the United States exercises its right to appeal the sentence imposed, as authorized by

18 U.S.C. § 3742(b), the defendant is released from this waiver and may appeal the sentence

received, as authorized by 18 U.S.C. § 3742(a). Notwithstanding the forgoing waivers, the parties

understand that the defendant in no way waives uny subsequent claims with regards to ineffective

assistance of counsel or prosecutorial misconduct.

        10.    FOIA and Privacy Act Waiver. The defendant waives all rights, whether asserted

direct Iy or by a representative, to request or receive from any department or agency of the United

States any records pertaining to the investigation or prosecution of this case, including, without

limitation, any records that muy be sought under the Freedom of Information Act, 5 U.S.C. § .552.

The defendant further waives any rights conferred under the Privacy Act of I974, 5 U.S.C. § 552a,

to prevent or object to the disclosure of records or materials pertaining to this case.



                                                  5
       Case 5:20-cr-40011-HLT Document 40 Filed 10/06/20 Page 6 of 7




          11.    Full Disclosure by United States. The defendant understands the United States

will provide lo the Cou11 and the United States Probation Office all information it deems relevant

10   determining the appropriate sentence in this case. This may include information concerning his

background, character, and conduct, including the entirety of his criminal activities. The defendant

understands these disclosures are not limited to the count to which he is pleading guilty. The

United States may respond to comments he or his attorney makes, or to positions he or his attorney

takes, and lo correct any misstatements or inaccuracies. The United Stales further reserves its right

to make any recommendations it deems appropriate regarding the disposition of this case, subject

only to any limitations set fo1ih in this Plea Agreement. The defendant also has the right to provide

information concerning lhe offense and to make recommendations to the Court and the United

States Probation Office.

         12.     Parties to the Agreement. The defendant understands this Plea Agreement binds

only him and the United Stales Attorney for !he District of Kansas, and that ii does not bind any

other federal, slate, or local prosecution authority.

         13.    Voluntariness of Guilty Plea. The defendant has had sufficient time lo discuss

this case, the evidence, and this Plea Agreement with his attorney and he is fully satisfied with the

advice and representation his attorney provided. Further, the defendant acknowledges that he has

read the Plea Agreement, understands ii, and agrees it is true and accurate and not the result of any

tlu·eats, duress or coercion. The defendant further understands that this Plea Agreement supersedes

any and all other agreements or negotiations between the parties, and unless subsequently

supplemented in writing with the joint approval of the parties, this Plea Agreement embodies each

and every term of the agreement between the parties.




                                                  6
     Case 5:20-cr-40011-HLT Document 40 Filed 10/06/20 Page 7 of 7




The defendant acknowledges that he is entering into this Plea Agreement and is pleading guilty

because he is guilty. He further acknowledges that he is entering his guilty plea freely, voluntarily,

and knowingly.

                   Digitally signed by SKIPPER
 SKIPPER JACOBS JACOBS                                                 1015120
                   Date: 2020. 10,05 14:05:38 -05'00'
                                                              Date: _ _ _ _ _ _ _ _ _ __
Skipper Jacobs
Assistant United States Attorney

slJared Maag                                                          1015120
                                                              Date: _ _ _ _ _ _ _ _ _ __
Jared Maag
Assistant United States Allomey
Supervisor


~'Of\ C~<£0 \[(1 \c)CJ:Z-l7(At"\4/                            Date: 0913012020
Francisco Valdez-Garibay
Defendant


 Isl Christopher M. Joseph                                    Date:    09/30/2020
Christopher Joseph
1508 SW Topeka Blvd.
Topeka, KS 66612
Counsel for Defendant




                                                        7
